 


110 HR 2223 IH: To direct the Director of the Office of National Drug Control Policy, in consultation with the Attorney General and the Secretary of Health and Human Services, to conduct a study on prescription drug take-back programs, and for other purposes.
U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2223 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2007 
Mr. Porter (for himself and Mr. Heller of Nevada) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To direct the Director of the Office of National Drug Control Policy, in consultation with the Attorney General and the Secretary of Health and Human Services, to conduct a study on prescription drug take-back programs, and for other purposes. 
 
 
1.Prescription drug take-back programs studies 
(a)Study conducted by Director of the Office of National Drug Control Policy 
(1)Study requiredThe Director of the Office of National Drug Control Policy, in consultation with the Attorney General and the Secretary of Health and Human Services, shall conduct a study on prescription drug disposal programs (in this Act referred to as take-back programs) in which individuals return unused prescription drugs to pharmacies or other locations.  
(2)Focus of studyThe study required under paragraph (1) shall focus on the following: 
(A)The methodology, processes, technology, and best practices with respect to such take-back programs. 
(B)The affects of such take-back programs on pharmacies. 
(C)Training and infrastructure needed to ensure the success of such take-back programs. 
(D)Identifying the number of individuals that use current take-back programs. 
(E)Identifying any changes to existing laws that would allow for full, nationwide implementation of such take-back programs. 
(F)Identifying the costs to pharmacies of such take-back programs. 
(G)Identifying methods by which prescription drugs can be tracked after they are surrendered at pharmacies and other locations, and ways in which the Federal government can ensure proper destruction.   
(3)ReportNot later than 12 months after the date of the enactment of this Act, the Director of the Office of National Drug Control Policy shall submit to Congress a report containing the following: 
(A)The findings of the study required under paragraph (1). 
(B)Any recommendations with respect to a nationwide take-back program. 
(C)The findings and recommendations submitted to the Director by the Administrator of the Environmental Protection Agency under subsection (b)(2). 
(b)Environmental study 
(1)Study requiredThe Administrator of the Environmental Protection Agency shall conduct a study identifying the environmental impacts of current prescription drug disposal programs and methods. 
(2)ReportNot later than 6 months after the date of the enactment of this Act, the Administrator shall submit to the Director of the Office of National Drug Control Policy a report on the findings of the study conducted under paragraph (1), with such recommendations as the Administrator considers appropriate.  
 
